United States Court of Appeals
                      For the First Circuit

No. 14-1279

                      JOEL NJOROGE MANGURIU,

                           Petitioner,

                                v.

               LORETTA E. LYNCH,* ATTORNEY GENERAL,

                           Respondent.



              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS




                              Before

                       Howard, Chief Judge,
                 Selya and Lipez, Circuit Judges.




     Jaime Jasso and Law Offices of Jaime Jasso on brief for
petitioner.
     Stuart F. Delery, Assistant Attorney General, Shelley R.
Goad, Assistant Director, and Tim Ramnitz, Attorney, Office of
Immigration Litigation, U.S. Department of Justice, on brief for
respondent.




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as the respondent.
July 14, 2015
          SELYA, Circuit Judge.       As a general matter, judicial

review of a final order of an administrative agency is confined to

the four corners of the administrative record.        See, e.g., Fla.

Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985); Camp v.

Pitts, 411 U.S. 138, 142 (1973) (per curiam).       That rule applies

with full force to judicial review of removal orders in the

immigration context.     See 8 U.S.C. § 1252(b)(4)(A).       But this

general rule admits of an exception when the reviewing court's

jurisdiction is called into question.      As we explain below, this

is such a case.

          The     relevant   facts   are   easily   assembled.    The

petitioner, Joel Njoroge Manguriu, a Kenyan national, entered the

United States on a student visa in 1999 and overstayed. He married

a U.S. citizen while here and his wife, Manuelita Lopez, filed an

I-130 visa petition in July of 2006, seeking to classify the

petitioner as an immediate relative (spouse) of a U.S. citizen.

Shortly thereafter, the petitioner applied for adjustment of his

immigration status based on Lopez's petition.

          After due inquiry, the U.S. Citizenship and Immigration

Services (USCIS) denied Lopez's I-130 petition on the ground of

marriage fraud.    That denial temporarily stymied the petitioner's

quest for adjustment of status.

          On August 19, 2009, the Department of Homeland Security

(DHS) initiated removal proceedings.         The petitioner conceded


                                 - 3 -
removability, but sought relief from removal under the Violence

Against Women Act (VAWA).          See 8 U.S.C. § 1154(a)(1)(A)(iii).          He

predicated his VAWA petition on a claim that he was the spouse of

an abusive U.S. citizen.           At his request, the immigration judge

(IJ) held the removal proceeding in abeyance and, in December of

2010,   the    USCIS    approved   his   VAWA      petition.     Based   on   this

approval, the petitioner asked the IJ to adjust his immigration

status to that of a lawful permanent resident.

              After    a   hearing,   the     IJ    denied     the   petitioner's

application for adjustment of status and, in March of 2012, ordered

him removed.          Although the IJ found that the petitioner was

statutorily eligible for adjustment of status based on his approved

VAWA petition, she denied the requested relief as a matter of

discretion, finding that the petitioner had engaged in marriage

fraud, had misrepresented material facts to the USCIS, had given

false testimony in the removal proceeding, and had not consistently

paid income taxes owed.

              On February 26, 2014, the Board of Immigration Appeals

(BIA) affirmed the IJ's decision.                  This timely petition for

judicial review followed.

              While the petition for judicial review was pending, a

parallel proceeding developed: the USCIS sent notice that it

intended to revoke its approval of the petitioner's VAWA petition.




                                      - 4 -
The petitioner did not respond and, on June 20, 2014, the USCIS

revoked the petition.

             Before us, the petitioner argues that the IJ committed

legal error by inquiring into the legitimacy of his marriage.                 In

mounting this argument, however, his brief, filed on June 2, 2014,

does   not   mention   the   revocation      of   his   VAWA   petition.     The

government does not accept this narrow view of the case: its brief

asserts in part that the revocation renders the petition for

judicial review moot.        Its thesis is that even if the IJ erred,

the petitioner can no longer obtain meaningful relief because his

lack of an approved visa petition precludes adjustment of status.

The petitioner's reply brief takes issue with this assertion,

questioning the effectiveness of the purported revocation.                    In

this regard, the petitioner claims that the USCIS sent the notice

of intent to revoke only to the address of his previous attorney

even though it had on file both his home address and the address

of his current attorney.

             The threshold question in this case is whether we can

consider the USCIS's revocation of the VAWA petition ─ an action

that took place outside the confines of the administrative record.

We conclude that we can.

             The   Supreme   Court    has     held      that   federal     courts

ordinarily must answer jurisdictional questions before tackling

the merits of a case.         See Steel Co. v. Citizens for a Better


                                     - 5 -
Env't, 523 U.S. 83, 93-95 (1998).            Events that occur while an

appeal is pending can disable a federal court from granting

effective relief and, thus, render a case moot. See Church of

Scientology v. United States, 506 U.S. 9, 12 (1992).              Because

mootness implicates a court's jurisdiction, the court can properly

look to facts outside the record so long as those facts are

relevant to a colorable claim of mootness.            See, e.g., Haley v.

Pataki, 60 F.3d 137, 140 n.1 (2d Cir. 1995); Clark v. K-Mart Corp.,

979 F.2d 965, 967 (3d Cir. 1992); Cedar Coal Co. v. United Mine

Workers of Am., 560 F.2d 1153, 1166 (4th Cir. 1977).                   This

principle holds true where, as here, a court is tasked with

conducting judicial review of agency action.          See, e.g., Maldonado

v. Lynch, 786 F.3d 1155, 1160-61 (9th Cir. 2015) (considering

events postdating BIA decision in evaluating claim of mootness);

Qureshi v. Gonzales, 442 F.3d 985, 988-90 (7th Cir. 2006)(similar).

           We   note,   moreover,     that   courts   normally   can     take

judicial notice of agency determinations.         See, e.g., Aguilar v.

U.S. ICE, 510 F.3d 1, 8 n.1 (1st Cir. 2007); Fornalik v. Perryman,

223 F.3d 523, 529 (7th Cir. 2000); Furnari v. Warden, 218 F.3d

250, 255-56 (3d Cir. 2000).         Along this line, courts of appeals

have   routinely   taken   judicial    notice    of   agency   actions    in

immigration proceedings even though those actions are outside the

boundaries of the administrative record.              See, e.g., Dent v.




                                    - 6 -
Holder, 627 F.3d 365, 371-72 (9th Cir. 2010); Opoka v. INS, 94

F.3d 392, 394-95 (7th Cir. 1996).

          These authorities illuminate our path.            We hold that for

the purpose of resolving a colorable claim that a petition for

judicial review of agency action has become moot, a court may

consider administrative actions in other proceedings.              It follows

that we may consider the USCIS's revocation of the petitioner's

VAWA petition in determining whether the instant petition for

judicial review has become moot.

          This    determination      does   not   end   our    inquiry:   the

question remains whether the instant petition for judicial review

has become moot.    The fact that we can take note of the USCIS's

revocation of the petitioner's VAWA petition does not, without

more, validate the government's claim of mootness.            Only when the

pertinent facts are undisputed and the supplemented record allows

for a conclusive determination of mootness can a reviewing court

dispose of the matter without further ado.         See Clark, 979 F.2d at

967.    Where    pertinent   facts    are   in    dispute     or   additional

factfinding is needed to determine whether the case has actually

become moot, remand is required.       See Johnson v. N.Y. State Educ.

Dep't., 409 U.S. 75, 75-76 (1972) (per curiam) (remanding for

further factfinding in order to resolve claim of mootness); City

of Waco v. EPA, 620 F.2d 84, 87 (5th Cir. 1980) ("This case may

well be moot . . . , but the present record is inadequate to enable


                                  - 7 -
us to make such a determination. . . . [T]he agency should consider

the   question     of    mootness    on    remand.").        So,   too,      changed

circumstances that are either disputed or unclear may require

remand. See Bryson v. Shumway, 308 F.3d 79, 90-91 (1st Cir. 2002).

            In the case at hand, it is undisputed that the USCIS

revoked the petitioner's VAWA petition on the basis of marriage

fraud.     The rub, however, is that the petitioner claims that the

USCIS did not properly notify him of the revocation proceeding: it

allegedly notified his former attorney even though it had his

current    attorney's      address    on    file.       Moreover,      the    USCIS

purportedly knew the petitioner's then-current home address, yet

never sent notice to that address.               The petitioner's claim that

the   revocation    is    ineffective      for   want   of    proper   notice     is

sufficient (though barely) to raise a factual question requiring

remand.1

            DHS regulations require the agency to give an alien

notice of proceedings to revoke a visa petition.                   See 8 C.F.R.

§ 205.2(b) (providing that "[r]evocation . . . will be made only

on notice" and that the alien "must be given the opportunity to

offer evidence . . . in opposition to the grounds alleged for



      1We say "barely" because the petitioner                has not alleged in
any of his filings that he was unaware of the                 revocation notice.
Nor has the petitioner, despite receiving the                government's brief
in this matter over one year ago, given                      any indication of
initiating a challenge to the revocation.


                                      - 8 -
revocation").   It is an abecedarian principle of administrative

law that agencies must comply with their own regulations.        See

Fort Stewart Sch. v. Fed. Labor Relations Auth., 495 U.S. 641, 654

(1990). This principle is applicable in the context of proceedings

to revoke a visa petition.     See Kurapati v. U.S. BCIS, 775 F.3d

1255, 1262 (11th Cir. 2014).

           Here, the record is tenebrous as to potentially material

facts.   We do not know, for example, exactly what steps the USCIS

took to notify the petitioner of the institution of the revocation

proceeding; what the agency's records showed at the time about the

petitioner's legal representation; or whether this petitioner had

actual notice of the proceeding.       This lack of clarity dictates

our course of action.    Although we take no view as to the merit

(or lack of merit) of the petitioner's allegations, the validity

of the petition revocation is sufficiently unclear that we deem it

prudent to remand to the BIA for further proceedings.       The BIA,

either itself or through a further remand, shall make due inquiry

and determine, among other things, whether the revocation of the

VAWA petition was lawfully accomplished and, if so, whether the

BIA decision that is the subject of this petition for judicial

review is now moot.

           We retain appellate jurisdiction pending receipt of the

BIA's report of its supplemental finding.     The BIA is directed to




                               - 9 -
furnish this court with written status reports at intervals of 90

days, commencing 90 days from the date of this opinion.



So Ordered.




                             - 10 -